Citation Nr: 0019531	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-01 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in July 1998.  The appellant is his surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was an acute 
myocardial infarction, due to cerebral hypoxia.  The 
approximate interval between onset and death was 10 hours.  

2.  The veteran was service connected for gunshot wound, 
right leg, with amputation of the leg more than two inches 
below insertion of the hamstring muscles, permitting 
prosthesis, rated as 40 percent disabling; and gunshot wound 
scars, left leg, secondary to the right leg gunshot wound, 
rated as noncompensable.

3.  The appellant has not presented competent medical 
evidence of a causal relationship between the veteran's 
service-connected disabilities and the cause of the veteran's 
death.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.310 and 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection for the cause of a veteran's death may be 
established when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991) (setting forth 
criteria for establishing service connection).  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on 

a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A claimant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim has been defined 
as "a plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. App. 
69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. at 81; see 
also Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) 
(applying well-grounded claim requirement in context of 
service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence that the claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The appellant cannot 
meet her initial burden under 38 U.S.C.A. § 5107(a) simply by 
relying on her own opinion as to medical causation as lay 
persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997) and Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).


In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  Furthermore, the evidence needed 
to establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated after service.  Savage v. Gober, 10 Vet. App. 
489 (1997).

Pursuant to 38 C.F.R. § 3.310(b) ischemic heart disease or 
other cardiovascular disease developing in a veteran who has 
a service-connected amputation of one lower extremity at or 
above the knee or service-connected amputations of both lower 
extremities at or above the ankles shall be held to be the 
proximate result of the service-connected amputation or 
amputations.  In the present case the veteran was service 
connected for amputation of the right leg more than two 
inches below insertion of the hamstring muscles permitting 
prosthesis and the anatomical loss of one foot; that is, 
below the knee.  Therefore he does not meet the criteria of 
38 C.F.R. § 3.310(b), and that provision is not for 
application.  

Although the appellant contends that the veteran's service-
connected disabilities are directly related to and caused his 
death, the evidence of record does not establish that the 
veteran should have been service connected, on either a 
direct or secondary basis, for the acute myocardial 
infarction or cerebral hypoxia that caused his death.  

There is no medical evidence associated with the claims file 
which renders plausible a claim for service connection based 
on the theory that either of these conditions developed 
during the veteran's service, within one year thereafter or 
secondary to his service connected disabilities.  The first 
evidence of record showing the presence of an acute 
myocardial infarction or cerebral hypoxia is the death 
certificate, which is dated in 1998, approximately 53 years 
following the veteran's separation from service.  This record 
indicates a period of only 10 hours between the onset of 
these disorders and death.  Moreover, the record lacks 
evidence of a nexus, or link, between an acute myocardial 
infarction or cerebral hypoxia and the veteran's active 
service.  There are no medical opinions contained in any of 
the veteran's post service medical records relating either 
fatal condition to an event in active service.

The only evidence contained in the claims file which would 
tend to establish that the veteran's acute myocardial 
infarction and cerebral hypoxia were related to service or 
his service-connected disabilities is the appellant's own 
contentions, as set forth in various correspondence received 
by VA.  However, as the appellant has not been shown to be a 
medical expert, she is not qualified to express an 
authoritative and probative opinion regarding any medical 
causation of the acute myocardial infarction and cerebral 
hypoxia that led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74 and Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death, and his service 

or service-connected disabilities, her claim for service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the appellant's claim.  See Epps, supra; Morton v. West, 12 
Vet. App. 477, 485-486 (1999) and Grivois v. Brown, 6 Vet. 
App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show that the veteran's 
acute myocardial infarction or cerebral hypoxia is (a) 
connected to any disease or injury during service, or (b) was 
caused or aggravated by his service-connected disabilities, a 
right leg amputation and scars on the left leg secondary to 
gunshot wounds.  

Finally, although the RO did not specifically state that it 
denied the appellant's claim on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the appellant, as her 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Further, the 
Court of Appeals for Veterans Claims has held that "when an 
RO does not specifically address the question whether a claim 
is well grounded but 

rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.


ORDER

Evidence of a well-grounded claim having not been submitted, 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

